Citation Nr: 1538918	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-17 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.  

2.  Whether new and material evidence has been received to reopen service connection for a right hand disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse. 




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to February 1956.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In August 2013, jurisdiction of this matter was transferred to the RO in Phoenix, Arizona.    

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A complete hearing transcript has been associated with the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

On July 24, 2015, prior to the promulgation of a decision by the Board, the Veteran indicated on the record at a Board videoconference hearing that he was withdrawing the appeal as to the claim to reopen service connection for a right hand disability.



CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claim to reopen service connection for a right hand disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

On July 24, 2015, prior to the promulgation of a decision by the Board, the Veteran indicated on the record at a Board videoconference hearing that he was withdrawing the appeal as to the claim to reopen service connection for a right hand disability.  There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeal is dismissed. 


ORDER

The appeal as to the claim to reopen service connection for a right hand disability is dismissed.





REMAND

Additional development is necessary before the Board can proceed on the merits of the claim for service connection for a right wrist disability.  VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2014).  As part of the duty to assist, VA will make as many requests as necessary to obtain relevant service treatment records.  VA will end its efforts to obtain service treatment records only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2015).  VA shall make reasonable efforts to obtain relevant records including private records that the claimant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).

The Veteran contends that he injured his right wrist in service, when he fell in December 1955; adding that his wrist was put in a soft cast for five weeks.  See the Board Hearing Transcript, dated in July 2015, pages 2-3.  In a January 1984 application for compensation benefits, the Veteran asserted that he was treated at the Fort Bliss Army Hospital from December 1955 to February 1956 for a right wrist injury.  The RO searched for the service treatment records and personnel records.  In April 1984, the National Personnel Records Center (NPRC) informed the RO that there were no medical records on file and indicated that it was a fire-related case.  In May 1984, the NPRC informed the RO that the enlistment and separation physicals could not be reconstructed and they have not received a Form R6-7284.  Another form was forwarded to the RO.  

It is not clear form the record whether a search was made for the service clinical records or hospital records from the Fort Bliss Army Hospital from December 1955 to February 1956.  The AOJ should conduct a search for the Veteran's service clinical records and/or hospital records.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(3).

In a case such as this, where a claimant's service treatment records are unavailable through no fault of his own, there is a heightened duty to assist him in developing his claim, to provide reasons or bases for any adverse decision rendered without the benefit of these records, and to consider the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes searching for alternative medical records using National Archives (NA) Form 13055.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  

The Board finds that the AOJ should contact the Veteran and request the Veteran to submit a NA Form 13055, Request for Information Needed to Reconstruct Medical Data, and any other forms necessary to search for the service treatment records.  The Veteran indicated at the July 2015 Board videoconference hearing that he has submitted several forms in connection with the search for his service records but such forms are not of record.  It does not appear that the Veteran has submitted a completed NA Form 13055.  The Board finds that the Veteran should be given one more opportunity to submit a completed NA Form 13055.  The Veteran is advised that the duty to assist is a two-way street.  A claimant cannot passively wait for assistance in those circumstances where he or she may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran submits a competed NA Form 13055 and/or other information, the AOJ should take all appropriate steps to obtain records from alternate sources. 

The Board also finds that the AOJ should contact the Veteran and request him to identify any other VA, non-VA, or private medical treatment for the claimed right wrist disability since 1956 and provide sufficient information and, if necessary, authorization to enable the AOJ to obtain such pertinent clinical records.  The AOJ should make an attempt to obtain copies any treatment records from any treatment source identified by the Veteran.







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate service department, including the National Personnel Records Center, and conduct a search for the Veteran's service clinical records and/or hospital records from the Fort Bliss Army Hospital dated between December 1955 and February 1956 showing treatment for a right wrist injury.  Incorporate any such records in the Veteran's claims file. 

2.  Contact the Veteran and provide a NA Form 13055.  Ask the Veteran to complete and submit the NA Form 13055.  If the Veteran submits a competed NA Form 13055 and/or other information, take all appropriate steps to obtain service records from alternate sources.

3.  Seek to obtain the Veteran's complete service personnel records.

4.  Contact the Veteran and request him to identify any other pertinent VA, non-VA, or private clinical records showing treatment of the claimed right wrist disability since 1956.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 
 
5.  Readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


